Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 8/24/2022 have been entered and fully considered.  Claims 1, 9 and 17 are amended, claims 2, 10 and 18 are canceled, and claims 1, 3-9, 11-17, 19 and 20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims 1, 3-9, 11-17, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin et al. (US 2016/0182305 A1), hereinafter Martin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0107369 A1), hereinafter Jeon, in view of Vanek et al. (US 2020/0213864 A1), hereinafter Vanek, further in view of Martin et al. (US 2016/0182305 A1), hereinafter Martin. 

Regarding claim 1, Jeon teaches a computer system for analyzing performance of a 5G communication network for determining 4G traffic offload characteristics (Figure 1 and Paragraph 0467; load balancing [equivalent to traffic offload]), comprising: 
a memory configured to store instructions (Paragraphs 0202 and 00221; nodes in wireless network may comprise one or more memory storing instructions, wherein the memory may be a non-transitory memory); 
a processor disposed in communication with said memory (Paragraphs 0202 and 0221; nodes in wireless network may comprise one or more processors for executing program code instructions stored in memory), wherein said processor upon execution of the instructions is configured to: 
determine relative spectrum efficiency for data downlinks and uplinks in the 5G communication network [according to applicant's specification, spectrum efficiency may be determined based on bandwidth and data volume] (Paragraphs 0391 and 0399; to determine BWP bandwidth utilization efficiency, adjust the BWP bandwidth based on data volume to be transmitted.  Paragraphs 0252, 0281 and 0391; downlink and uplink in 5G network.  Paragraph 0467; measurement reports associated with NUL carriers and/or SUL carriers of a SCell [such as the 5G communication network]); 
determine values for pairs of 4G LTE primary cells and 5G NR primary cells in the 5G communication network (Paragraphs 0281 and 0391; 5G NR PSCell primary secondary cell and LTE PCell primary cell);
depicting 4G traffic offload characteristics (Paragraph 0467; a base station may select a carrier between NUL carrier(s) and/or SUL carrier(s) based on the quality of the one or more measurements [equivalent to traffic characteristics]; load balancing [equivalent to traffic offload] between NUL carrier(s) and/or SUL carrier(s) by taking into consideration congestion in NUL carrier(s) and/or SUL carrier(s)) in the 5G communication network (Paragraphs 0281; 5G NR PSCell primary secondary cell); and
depicting a connection between a LTE Primary Cell (PCell) to a 5G NR Secondary Cell (PScell) in the 5G communication system (Paragraphs 0281; 5G NR PSCell primary secondary cell and LTE PCell primary cell.  Paragraph 0391; dual connectivity between PCell (e.g., LTE cell) configured on licensed band and PSCell (e.g., NR-U cell) configured on unlicensed band may be supported, thus there is a connection between a LTE PCell to a 5G NR PSCell).  
Jeon may not specifically teach generate a heatmap utilizing the determined values for characteristics in the 5G communication network; and cause the generated heatmap to be displayed on a user device; wherein the generated heatmap includes a generated line depict a determined percentage of the 5G utilized traffic.  In an analogous art, Vanek teaches generate a heatmap utilizing the determined characteristics in the 5G communication network (Figure 3 and Paragraphs 0051 and 0053; heat map for bandwidth utilization for the wireless network; Paragraph 0071; wherein the network may be NR and 5G technology); and cause the generated heatmap to be displayed on a user device (Figure 3 and Paragraph 0052; the heat map is displayed); wherein the generated heatmap (Figure 2 and Paragraphs 0052 and 0053; heat map for bandwidth utilization for the wireless network) includes a generated line (Figure 2 and Paragraph 0050; FIG. 2 illustrates a chart relating to data volume according to certain embodiments. In particular, FIG. 2 illustrates the maximum data volume at 100% cell load or 100% PRB utilization. Line 210 represents the PRB utilization, while line 220 represents the inverted data volume. In addition, line 240 represents the data volume per NAU) depict a determined percentage of the utilized traffic (Figure 3, Paragraphs 0046 and 0052; a KPI may be an hourly percentage of the physical radio bearer (PRB) utilization of the Physical Downlink Shared Channel (PDSCH). The PRB utilization may represent an amount of the available spectrum used within an area).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon and Vanek because it would prevent neglecting additional factors that may influence the ROI when deploying small cells, WLAN routers, or DAS (Vanek, Paragraph 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon and Vanek because it would prevent neglecting additional factors that may influence the ROI when deploying small cells, WLAN routers, or DAS (Vanek, Paragraph 0004).
The combination of Jeon and Vanek may not specifically teach wherein a width of the generated line is scaled relative to utilized traffic in the communication system.  In an analogous art, Martin teaches wherein a width of the generated line is scaled relative (Paragraph 0084; APN map monitoring – the network map created with a configuration can be used to monitor an APN, color coding and line width provide visual cues to network performance) to utilized traffic in the communication system (Paragraphs 0060; universal path tagging of all conduit traffic with network utilization and non-utilization of WAN link resources enabling early detection and avoidance of network congestion prior to the packet loss).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon, Vanek and Martin because it would provide visual cues to network performance (Martin, Paragraphs 0082 and 0084).

Regarding claims 9 and 17, claims 9 and 17 recite similar features as claim 1, therefore are rejected for at least the same reason as discussed above regarding claim 1.

Regarding claims 3, 11 and 19, the combination of Jeon/Vanek/Martin teaches all of the limitations of claims 1, 9 and 17, as described above.  Further, Jeon teaches wherein the relative spectrum efficiency is determined using the calculation: (5G data volume/5G bandwidth)/(4G data volume/4G bandwidth) (Paragraph 0399; BWP utilization efficiency may be determined based on bandwidth of subband and data volume to be transmitted).  

Regarding claims 4, 12 and 20, the combination of Jeon/Vanek/Martin teaches all of the limitations of claims 1, 9 and 17, as described above.  Further, Jeon teaches wherein the determined values for pairs of 4G LTE primary cells and 5G NR primary cells is determined for the 5G communication network (Paragraphs 0281 and 0391; 5G NR PSCell primary secondary cell and LTE PCell primary cell) utilizing both 5G NSA and SA operational modes (Paragraphs 0378 and 0390; 5G NR cell may be operated as non-standalone with anchor cell in licensed band such as LTE, or standalone without an anchor cell). 

Regarding claims 5 and 13, the combination of Jeon/Vanek/Martin teaches all of the limitations of claims 1 and 9, as described above.  Further, Vanek teaches wherein the processor is further configured to generate a scatter plot (Figure 3; scatter plot) depicting a percentage of traffic in 5G relative to total 5G data volume in the 5G communication network (Figure 3, Paragraphs 0046 and 0052; a KPI may be an hourly percentage of the physical radio bearer (PRB) utilization of the Physical Downlink Shared Channel (PDSCH). The PRB utilization may represent an amount of the available spectrum used within an area. An additional example of a KPI may include an hourly aggregated total of the data volume transmitted over an air interface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon and Vanek because it would prevent neglecting additional factors that may influence the ROI when deploying small cells, WLAN routers, or DAS (Vanek, Paragraph 0004).

Regarding claims 6 and 14, the combination of Jeon/Vanek/Martin teaches all of the limitations of claims 1 and 9, as described above.  Further, Jeon teaches wherein the processor is further configured to determine a data volume transmitted in the 5G communication network in a Radio Resource Control (RRC) connection (Paragraphs 0203, 0210 and 0399; 5G NR RRC connection and data volume) utilizing captured network trace data (Paragraphs 0391 and 0399; to determine BWP bandwidth utilization efficiency, adjust the BWP bandwidth based on data volume to be transmitted).

Regarding claims 7 and 15, the combination of Jeon/Vanek/Martin teaches all of the limitations of claims 6 and 14, as described above.  Further, Jeon teaches wherein the captured network trace data is aggregated for determining efficiency for network 4G and 5G cells in the 5G communication network (Paragraphs 0391 and 0399; to determine BWP bandwidth utilization efficiency, adjust the BWP bandwidth based on data volume to be transmitted).

Regarding claims 8 and 16, the combination of Jeon/Vanek/Martin teaches all of the limitations of claims 6 and 14, as described above.  Further, Jeon teaches wherein each utilized RRC connection (Paragraphs 0210, 0391 and 0399; to determine BWP bandwidth utilization efficiency, adjust the BWP bandwidth based on 5G NR RRC connection and data volume) and handover fragmentation for determining the transmitted data volume are geolocated (Paragraphs 0203; RRC handover in an area).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        /Srilakshmi K Kumar/SPE, Art Unit 2647